DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to PCT/GB2019/053409, filed December 3, 2019.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Information Disclosure Statement

4.	The Information Disclosure Statements filed on May 24, 2021 and July 8, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Objections
5.	Claim 28 is objected to because of the following informalities:
Re claim 28, line 8: replace, “ad said” with --and said--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 3, 4, 16, 21, 22, and 25, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (2006/004997).
With respect to claims 1, 3, and 4, Foster discloses an RFID system (paragraph 0001), comprising: at least one tag assembly (Fig. 20), comprising at least one tag inductance element (coupling element 266) operatively and directly conductively coupled to an integrated circuit (transponder chip 260); at least one reader assembly, comprising at least one reader inductance element, configured to operatively and communicatively couple with the tag assembly (see paragraph 0062), and a resonance assembly (magnetic coupler 254 with high permeability material 268 and antenna portion 256), comprising at least one first resonance element (magnetic coupling element 264) inductively coupleable to the at least one tag inductance element and/or at least one second resonance element (antenna 262) inductively coupleable to the at least one reader inductance element (see paragraph 0062), and which is adapted to provide coupled magnetic resonance signal transmission between the reader assembly and the tag assembly (see paragraph 0063).
	With respect to claim 16, Forster teaches in the abstract, the RFID system wherein the resonance assembly is configured to provide power to the at least one tag assembly and exchange information between the at least one reader assembly and the at least one tag assembly.
	With respect to claims 21, 22, and 25, Forster teaches in paragraph 0049, the RFID system wherein the IC of the at least one tag assembly is adapted to operate with at least one RFID protocol utilizing at least one predetermined transmission frequency and further discloses wherein the IC of the at least one tag assembly is adapted to operate with a plurality of different RFID protocols, and wherein each one of the plurality of different RFID protocols is configured to utilize an identical or a different .
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Georgakopoulos (2017/0288459).
	Forster’s teachings above fail to specifically teach the coupled magnetic resonance signal transmission being strongly-coupled magnetic resonance signal transmission.
	With respect to claim 2, Georgakopoulos illustrates in figure 2, a conformal strongly-coupled magnetic resonance (SCRM) system.
	In view of Georgakopoulos’ teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to use a strongly-coupled magnetic resonance signal transmission in the system taught by Forster. One would be motivated to us a SCMR signal in order to efficiently transfer power wirelessly over mid-range distances. Since the energy exchange capability of resonant objects higher than non-resonant objects, strongly coupled systems are able to achieve more efficient energy transfer than other wireless power transfer systems.

Allowable Subject Matter
10.	Claims 5-7, 13-15, and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Forster teaches an RFID system set forth in claim 1, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 5-7, 13-15, and 26-30 of the present claimed invention. Specifically, prior art fails to teach the clamed RFID system, wherein, when the resonance assembly comprises both the at least one first resonance element and the at least one second resonance element, the at least one first resonance element is adapted to couple resonantly with any one of the at least one second resonance element and the at least one reader inductance element of the at least one reader assembly, and, the at least one second resonance element is adapted to couple resonantly with any one of the at least one first resonance element and the at least one tag inductance element of the at least one tag assembly. Prior art further fails to teach the claimed RFID system wherein the at least one first resonance element is operatively coupled to a first capacitance of the at least one tag assembly or wherein the at least one second resonance element is operatively coupled to a second capacitance of the at least one reader assembly. It is further not disclosed in prior art, the claimed RFID system wherein the at least one tag assembly is adapted to selectively utilize any one of the first IC and the at least one second IC or wherein the transmission frequency comprises any one of a predetermined data transmission frequency and a predetermined carrier frequency. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See attached form PTO-892, reference sited.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
March 11, 2022